NOTE; This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
JAMIE B. SWIDECKI,
Petitioner,
V.
DEPARTMENT 0F COMMERCE,
Responclent.
2011-3049
Petition for review of the Me:rit Syste1ns Proteotion
Board in case no. SF432409()759-B-1.
ON MOTION
0 R D E R
The Departn1ent of Com1nerce moves for an 8-day ex»
tension of time, until April 4, 2011, to file its response
brief
Upon consideration thereof
IT ls ORDERED THAT:

SWIDECKl V. COMMERCE 2
The motion is granted
FOR THE COURT
 1 7  /s/ Jan Horba1y
Date J an Horba1y
C1erk
ccc Jamie B. SWidecki
Jessica R. Top1in, Esq.
s21
Fl
u.s. c0um 0'FEAPPEALs ron
rHE FEnERAL consult
HAR 1 7 2011
1AuHonsALv
cum